DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 06/17/2021. The Application includes claims 20-28. Claims 20-28 are presently pending and are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 

Claims 20-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/574,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US Application No. 16/ 585,392 claims a method were as 16/574,443 is an apparatus. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As per Claims 20

US Application No. 16/574,443 
Claim # 
US Application No. 16/574,443 Amended claims Filed 06/15/2021
A method for automatically optimizing meeting locations for a group of geographically separated members, comprising:
1
A system for automatically optimiz[[e]]ing meeting locations for a group of geographically separated members, comprising:
receiving, by a server and from each of a plurality of remote mobile electronic devices
1
a server comprising an electronic processor; a database in communication with the electronic processer, the database storing () data identifying members of [[the]]a meeting, (ii) data descriptive of a road network i) data descriptive of a list of possible locations to meet, and (iv) instructions that when executed by the electronic processor, result in: [[;]] receiving, from each of a plurality of remote mobile electronic devices
each remote mobile electronic device being 

each remote mobile electronic device being associated with a different member of the meeting
a geographic location
1
a geographic location; 
computing, by an electronic processing device of the server and for each possible location to meet stored in a list of possible locations to meet
1
computing, for each possible location to meet stored in the list of possible locations to meet
and with respect to each geographic location of the members of the meeting
1
and with respect to each geographic location of the members of the meeting
and based on stored data descriptive of a road network, an estimated shortest travel time
1
and based on the data descriptive of the road network, an estimated shortest travel time
summing, by the electronic processing device and for each possible location to meet stored in the list of possible locations to meet and utilizing the estimated 

summing, for each possible location to meet stored in the list of possible locations to meet and utilizing the estimated shortest travel time for each member of the meeting
a total travel time for all members of the meeting with respect to each possible location to meet
1
a total travel time for all members of the meeting with respect to each possible location to meet
 selecting, by the electronic processing device, one of the possible locations to meet that has the shortest total travel time for all members of the meeting

selecting one of the possible locations to meet that has the shortest total travel time for all members of the meeting
and transmitting, by the server and to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices
1
and transmitting, to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices
meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet.
1
meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet 
	


Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the meeting data comprises at least one of a meeting time and a personal arrival time for each respective member of the meeting.
wherein the meeting data comprises at least one of a meeting time and a personal arrival time for each respective member of the meeting. (Claim 2)

As per claim 22
Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the selected one of the possible locations to meet comprises one or more of a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, and another publicly accessible facility.
wherein the selected one of the possible locations to meet comprises one or more of restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, [[or]]and another publicly (Claim 3)

As per claim 23
Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the selected one of the possible locations to meet comprises one or more of a storage facility and a package exchange facility.
wherein the selected one of the possible locations to meet comprises one or more of a storage facility [[or]]and a package exchange facility. (Claim 4)


As per claim 24

US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the data descriptive of the road network comprises one or more of traffic data, weather data, toll data, and speed limit information.
The system of claim 1, wherein the data descriptive of the road network comprises one or more of traffic data, weather data, toll data, [[or]]and speed limit information. (Claim 5)

As per claim 25
Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores.
The system of claim 1, wherein each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores. (Claim 6)

As per claim 26
Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the computing of the estimated shortest travel time for each possible location to meet is evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwards to each of the 



Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the computing is re-conducted once at least one of the members of the meeting is en route to the selected one of the possible locations to meet.
wherein the computing is re- conducted once at least one of the members of the meeting is en route to the selected one of the possible locations to meet. (Claim 8)

As per claim 28
Current Limitation
US Application No. 16/574,443 
Amended claims Filed 06/15/2021
wherein the computing of the estimated shortest travel time for each possible location to meet stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, is further based on a service waiting time for each of the at least one of the possible locations to meet stored in the list of possible locations to meet.
herein the computing of the estimated shortest travel time for each possible location to meet stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, is further based on a service waiting time for at least one of the each possible locations to meet stored in the list of possible locations to meet. (Claim 9)



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings fail to show the steps/acts of the claims. Claims 20-28 recited a method which consists of a series of steps/acts; however, none of the Figures provided by the applicant show the method.  At best, FIG. 1 shows the receiving step and the transmitting step. Therefore, the summing and total travel time present in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specifications of the claims for the act of summing, mentioned in claim 20.  In addition, there appears to be a lack of support for the selecting step, as seen in claims 20, 22, 23, and 27. Based on FIG. 2, it seems that there is no summing but rather just finding the travel time for each person to a plurality of sites, then identifying the longest travel time for each person to get to each site, then selecting the lowest time out of the maximum travel time per site.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20, 21, 22, 23, 24, 25, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al., US 20190147408 A1, in view of Aaron et al., US 20080195312, Gourlay et al., US 20110231091 A1, hereinafter referred to as Renaud, Aaron, and Gourlay.
As per claim 20
Renaud discloses a method for automatically optimizing meeting locations for a group of geographically separated members, comprising:  (to optimize the travelling time and to minimize the travelling time to the meeting point location for at least two users - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, and ¶26 “(calculate and communicate a meeting point)”), receiving, by a server and from each of a plurality of remote mobile electronic devices, each remote mobile electronic device being associated with a different member of the meeting, a geographic location (comprising a plurality of computerized user terminals and a computerized server - See at least Renaud ¶40, ¶42, ¶110, and ¶116), computing, by an electronic processing device of the server and for each possible location to meet stored in a list of possible locations to meet, and with respect to each geographic location of the members of the meeting (a server comprising a processor and list of recognizable points of interest - See at least Renaud ¶116 “(server calculates, based on at least the positions of persons who are wishing to meet the meeting point 28 that is a location for which the traveling time is optimized for at least two persons. The server 26 then sends the meeting point coordinates to each one of the mobile devices 21 to 23.)” & ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”), by the electronic processing device and for each possible location to meet stored in the list of possible locations to meet (a server comprising a processor and list of recognizable points of interest and the method further comprises a step of determining whether the meeting point location or one of the meeting point locations is near the location of a point of interest - See at least Renaud ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”) selecting, by the electronic processing device, one of the possible locations to meet that has the shortest total travel time for all members of the meeting (calculating an appropriate meeting point location based on the user terminal positions and the constraints and optimize the travelling time and minimize the travelling time to the meeting point location for at least two users and list of recognizable points of interest - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, ¶46 “(calculating…location…based on… positions)” & ¶185 “(arranged list of recognizable points of interest)”) and transmitting, by the server and to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices, meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet (a system is provided, comprising a plurality of computerized user terminals and a computerized server, and computing system remotely communicating with said user terminals and displaying, on a user terminal, route indications to reach the meeting point - See at least Renaud ¶37 “(computing system remotely communicating with said user terminals)” & ¶40 “(computerized user terminals)”& ¶61 “(displaying, on at least one user terminal, route indications)” & ¶235 “(displaying, on a user terminal, route indications to reach the meeting point)”).
However, Renaud does not disclose based on stored data descriptive of a road network, an estimated shortest travel time, and summing, and utilizing the estimated shortest travel time for each member of the meeting, a total travel time for all members of the meeting with respect to each possible location to meet. 
Aaron teaches summing, and utilizing the estimated shortest travel time for each member of the meeting, a total travel time for all members of the meeting with respect to each possible location to meet (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Aaron teaches the shortest path that takes the least amount of time to travel from their present location to the meeting location. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member as taught by Aaron to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach. 
based on stored data descriptive of a road network, an estimated shortest travel time (a framework that sub-divides the highly trafficked parts of the road network into well defined "traffic segments" and the mobile device 100 can store all road segment definition data and the identifiers for those defined road segments. Such data also can be stored on the server, or otherwise accessible to the server and the route can be roughly defined to include an ordered sequence of roadways… such as shortest, fastest - See at least Gourlay ¶29, ¶49, ¶74).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the shortest traveling time between the members’ location and the best meeting location, and Gourlay teaches storing information on a server needed to determine the conditions of the route and associated road networks that members travel on. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify computing a meeting location using a list of known locations with respect to the location of the members disclosed by Renaud with stored information about routes and their associated road networks as taught by Gourlay to ensure that the shortest paths to the best meeting location will indeed be the fastest routes to get to the location. 

As per claim 21
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses the meeting data comprises at least one of a meeting time and a personal arrival time for each respective member of the meeting (server receives… and transmits…to the mobile device of the first or second user… an estimated time of arrival- See at least Renaud ¶132-133). 
As per claim 22
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses the selected one of the possible locations to meet comprises one or more of a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, and another publicly accessible facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of
recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 23
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses the selected one of the possible locations to meet comprises one or more of a storage facility and a package exchange facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185 (Although Renaud does not specifically disclose storage facility or package exchange facility; however, the reference notes that meeting points can include more than just stores or restaurants or commercial or industrial facilities) ).
As per claim 24
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses the data descriptive of the road network comprises one or more of traffic data, weather data, toll data, and speed limit information (constraints comprise transportation mode and transportation expense constraints - See at least Renaud ¶17-18).
As per claim 25
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 27
Renaud in view of Aaron and Gourlay discloses the method of claim 20, and Renaud discloses the computing is re-conducted once at least one of the members of the meeting is en-route to the selected one of the possible locations to meet (calculate and communicate a meeting point location capable of changing over time - See at least Renaud ¶26).

Claim 26, is rejected under 35 U.S.C 103 as being unpatentable over Renaud, Aaron, and Gourlay as applied to claim 20 and further in view of Peterson, US 5523950A, hereinafter referred to as Peterson. 
As per claim 26
Renaud in view of Aaron and Gourlay discloses the method of claim 20, Aaron discloses the computing of the estimated shortest travel time for each possible location to meet (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42). Aaron does not teach evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwards to each of the geographic locations of the members of the meeting.
However, Peterson teaches evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwards to each of the geographic locations of the members of the meeting (recommended route is determined by the computer, commencing at the destination and working backwards - See at least Peterson Col. 10 Line 53 – Col 11. Line 3).
As a result, Aaron discloses computing the travel time between the location of the members and the meeting location such that the path chosen is the shortest and quickest while adhering to other set parameters, and Peterson teaches determining the route needed for navigating the members to the meeting location by starting route calculations at the meeting point and working backwards. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computation of the shortest travel time between the location of the members to their meeting location disclosed in Aaron by route calculations that start at the chosen meeting point back to the location of the member, as taught by Peterson, to ensure that the path to the meeting point is the shortest path possible. 

Claim 28, is rejected under 35 U.S.C 103 as being unpatentable over Renaud, Aaron, and Gourlay as applied to claim 20 and further in view of Gaines et al., US 20160021507, hereinafter referred to as Gaines.
As per claim 28
Renaud in view of Aaron and Gourlay discloses the method of claim 20, Renaud teaches for each possible location to meet stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, for each of the at least one of the possible locations to meet stored in the list of possible locations to meet (a server comprising a processor and list of recognizable points of interest and the method further comprises a step of determining whether the meeting point location or one of the meeting point locations is near the location of a point of interest - See at least Renaud ¶116 “(server calculates, based on at least the positions of persons who are wishing to meet the meeting point 28 that is a location for which the traveling time is optimized for at least two persons. The server 26 then sends the meeting point coordinates to each one of the mobile devices 21 to 23.)” & ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”). 
However, Renaud does not disclose the computing of the estimated shortest travel time.
Aaron teaches the computing of the estimated shortest travel time (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42). 
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member as taught by Aaron to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach. 
However, Renaud does not disclose that the meeting location selection, is further based on a service waiting time. 
Gaines teaches information about the meeting location is further based on a service waiting time (methods, modes and systems for providing near instantaneous and accurate waiting times at different locations and estimating the wait-time waiting at the location - See at least Gaines ¶9, ¶10).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Gaines teaches determining the waiting time for each possible meeting location.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of the meeting location out of a list of possible meeting locations determined with respect to the locations of the members, as disclosed in Renuad, by the time it will take to receive service at each possible meeting location, as taught 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-
6426. The examiner can normally be reached Working.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
Application/Control Number: 16/585,220 Page 25 Art Unit: 4114 information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service

/F.A.S./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668